Citation Nr: 1544553	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for pulmonary asbestosis.  

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1952 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable rating for pulmonary asbestosis (previously assessed as calcified granuloma, right lung).  

By April 2012 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective from August 25, 2008, and also denied a 10 percent rating based on multiple noncompensable service-connected disabilities.  In May 2012, the Veteran filed a timely notice of disagreement with the April 2012 rating decision.  Although he expressed his disagreement with the April 2012 RO rating decision, an SOC was not issued.  Thereafter, by May 2013 rating decision, the RO granted a 10 percent rating for multiple noncompensable service-connected disabilities, effective August 25, 2008.  As that issue is now moot, it is not before the Board.  However, the claim for a compensable rating for bilateral hearing is properly before the Board and must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2015, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

REMAND

The Veteran contends he should be entitled to a compensable rating for his asbestosis.  His most recent VA examination was in December 2008; however, in September 2015, he testified that his asbestosis symptoms had worsened since that last VA examination.  A new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2015); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In addition, in the "Appellant's Brief" submitted in August 2015, the Veteran's representative contended that a compensable rating was warranted based on the May 2013 rating decision which granted a 10 percent rating for multiple noncompensable service-connected disabilities, based on a finding that the Veteran's "pulmonary asbestosis and bilateral hearing loss materially interfered with [his] occupation as supported by the cited West Palm Beach VAHCS outpatient treatment records and testimony provided in [his] letter".  Thus, on remand, the VA examiner should also be asked to comment on the impact of the Veteran's asbestosis, if any, on his employment and activities of daily life

The Board also notes that the Veteran testified he receives all treatment at the West Palm Beach VAMC (VA Medical Center); accordingly, on remand, an attempt should be made to obtain any recent treatment records, related to his asbestosis.

Further, as noted above, in May 2012 the Veteran expressed disagreement with the April 2012 rating decision.  Because an SOC has yet to be issued on the claim for entitlement to a compensable rating for bilateral hearing loss, that issue must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  See Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any recent VA treatment records related to treatment for asbestosis, dated from April 2013 to the present, from the West Palm Beach VAMC.  A negative reply should be requested.

2. Schedule the Veteran for a VA examination to determine the current severity of his asbestosis.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All diagnostic testing deemed necessary shall be undertaken, to include the performance of a pulmonary function test (PFT) which contains the full range of results necessary to rate the disability under Diagnostic Code 6833.  The examiner is requested to express an opinion as to the degree of disability associated with the disability.  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.

3. Thereafter, readjudicate the issue of entitlement to a compensable rating for asbestosis.  If the claim is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded the appropriate opportunity to respond thereto

4. Finally, the Veteran and his representative should be provided an SOC on the issue of entitlement to a compensable rating for bilateral hearing loss.  If, and only if, a substantive appeal is filed, that issue should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

